Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. On page 6 applicant explains that they have amended claims 1 and 8 with the limitations of claim 3 and 10. The examiner respectfully disagrees. Limitations were deleted from previously presented claims “an angle difference between the invisible light before reflection and after reflection” was taking out of the claim language. The combination of all the features is what placed the application in condition for allowance. The examiner request an explanation of how the current claims as amended are equivalent to bringing claims 3 and 10 without deleting current limitations. For this reason another reference Silverstein (US 2006/0228003) is brought in to show the current amendments without the combination of the deleted part. The combination of the features is what makes the claims allowable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, and 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2020/0293754) in view of Mankowski (US 2013/0286236) and Silverstein (US 2006/0228003).
a face identification system and method (Huang, ¶[0006] “The present application provides a method for executing a task of a terminal device, a terminal device, and a computer readable storage medium, to improve accuracy of facial recognition.” Facial recognition equal to face identification system), comprising: an image-retrieving circuit comprising light-sensing elements each comprising a plurality of visible light sensors and an invisible light sensor ( Huang, ¶[0047] “In some embodiments, the camera 30 may include an RGB camera or a gray-scale camera for capturing visible light information, or may include an infrared camera and/or an ultraviolet camera for capturing invisible light information.” And ¶[007] “projecting active invisible light into a space after an application program of the terminal device is activated” this represents including both invisible light sensor and light-sensing element ); an invisible light source (Huang, ¶[0008] “In an embodiment, the active invisible light is infrared flood light, and the image includes a pure infrared image.” ); and a processing circuit electrically coupled to the image-retrieving circuit and the invisible light source (Huang, fig.2, 20 Processor represents processing circuit, and it is coupled to 30 Camera) and configured to execute software and firmware executable commands to execute a face identification method  (Huang, ¶[0020] “determining whether the image comprises a face based on the image” ) that comprises: emitting an invisible light to an object to be identified by the invisible light source  (Huang, ¶[0019] “projecting invisible light into a space”  ); retrieving a visible light sensed frame by using the visible light sensors of the light-sensing elements (Huang, ¶[0047] “the camera 30 may include an RGB camera or a gray-scale camera for capturing visible light information” ); retrieving an invisible light sensed frame by using the invisible light sensor of the light-sensing elements (Huang, ¶[0008] “In an embodiment, the active invisible light is infrared flood light, and the image includes a pure infrared image.” ); determining whether a light reflection related parameter of the invisible light sensed frame is within a predetermined range only according to the invisible light sensed frame (Huang, fig.3 301 project active invisible light, then “is face detected?” represents related parameter of and removing color information of the visible light sensed frame; calculating a plurality of depth values according to the visible light sensed frame having the color information removed (Huang, ¶[0034] “Invisible light or active invisible light is used to capture an image including the depth information, and the facial recognition is performed based on the image. Because the depth information is insensitive to lighting, accuracy of the facial recognition can be improved.” And ¶[0033] “After an image including a face is captured by the color camera, facial detection and recognition may be performed using the image, thereby further executing another related application using a recognition result. However, an environment of a terminal device (particularly, a mobile terminal device such as a mobile phone or a tablet) usually changes, and imaging of the color camera may be affected by a change of the environment. For example, when light is weaker, a face cannot be imaged well. On the other hand, when the facial recognition is performed, randomness of a face posture and/or a distance between the face and a camera increases the difficulty and instability of the facial recognition.”  Since the analysis of the image is in both color then without color then the color is removed ) and the invisible light sensed frame (Huang, fig.3 302 “Capture an image including the depth information” ); calculating a degree of difference between the depth values as a difference value (Huang, ¶[0051] “It may be understood that, the depth image reflects the depth information of the target, such as a distance, a size, ); and determining the object to be identified and degree of difference when the difference value is larger than a predetermined value (Huang, ¶[0051] “Therefore, analysis may be performed based on the obtained image, to implement facial detection and recognition. After a face is detected, and it is determined that the current face is an authorized face after the face is recognized, the unlocking application is enabled, and the terminal device will be unlocked.” This represents the difference value is larger than a predetermined range to for example open the application. This would also include the degree of difference) and  object identified as an uneven surface (Huang, fig.2, 263 “Data of face images and features” ). 
Huang doesn’t specifically have “a visible light module” an image-retrieving circuit comprising light-sensing elements each comprising a plurality of visible light sensors and non-visible light camera module (Mankowski, fig.2 110 Visible light module and non-visible light module 115 ) 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Huang with Mankowski to include these modules of visible light and non-visible light and install them connected to the processor of Huang. 
The motivation would have been to be able to have a more accurate image processing. 

Huang in view of Mankowski doesn’t clearly teach, however Silverstein teaches, invisible light source is configured to emit a plurality of invisible light beams parallel to each other (Silverstein, ¶[0011] “In one embodiment, the illumination unit 120 projects an enlarged beam of coherent light in generally parallel alignment with the optical axis of any lens or lens system used in conjunction with the image capture unit 110.”   ). 

The motivation would have been to improve the facial recognition by having the light in parallel. 

As per claim 2, and 9, Huang in view of  Mankowski and Silverstein teaches, the face identification system of claim 1, wherein the face identification method further comprises: performing characteristic comparison on the visible light sensed frame with a face database such that the object to be identified is determined to pass the face identification when the visible light sensed frame comprises a content matching a predetermined face data (Huang, fig.2, 263 “Data of face images and features” ). 

As per claims 4 and 11, Huang in view of  Mankowski and Silverstein teaches, the face identification system of claim 1, wherein the invisible light source is configured to perform location displacement to change an incident direction of lights (Huang, fig.3 302 depth information represents perform location displacement to change an incident direction of lights as the projecting of the lights is happening a step before in 301), and the light reflection related parameter comprises a deviation amount of a reflection angle of lights such that the object to be identified as the real face when the deviation amount of a reflection angle of lights is larger than a predetermined value (Huang, fig.3 after 303 analyze the image even depth information then, “face detected?” there but me a predetermined value that would determine if this is a face or not   ). 

As per claims 5 and 12, Huang in view of  Mankowski and Silverstein teaches, the face identification system of claim 1, wherein the light reflection related parameter comprises a material reflection coefficient such that the object to be identified as the real face when the material reflection coefficient is within a 
As per claim 6, 13, 16, and 20 Huang in view of  Mankowski and Silverstein teaches, the face identification system of claim 1, wherein the invisible light is an infrared light (Huang, ¶[008] “ In an embodiment, the active invisible light is infrared flood light, and the image includes a pure infrared image.” ) and the invisible light sensor is an infrared light sensor, and the visible light sensors comprises a red light sensor, a green light sensor and a blue light sensor (Huang, ¶[0047] “the camera 30 may include an RGB camera or a gray-scale camera for capturing visible light information, or may include an infrared camera and/or an ultraviolet camera for capturing invisible light information.” RGB represents red, green and blue light sensor). 
As per claims 7 and 17, Huang in view of  Mankowski teaches, the face identification system of claim 1, further comprising a visible light source (Huang, ¶[0047] “the camera 30 may include an RGB camera or a gray-scale camera for capturing visible light information, or may include an infrared camera and/or an ultraviolet camera for capturing invisible light information.” RGB represents red, green and blue light sensor as well as Mankowski teaches, 110 in fig.2 visible light camera module). 

Allowable Subject Matter
Claims 1-2, 6-9, 13 and 21 would be allowable if the subject matter deleted from originally filed claims was to be entered again. Alternatively an explanation of how the claims are the same as having claims 3 and 8 inside of the independent claims is the same is also welcome as an argument. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/